 443318 NLRB No. 53ELECTRICAL WORKERS IBEW LOCAL 697 (UE & C CATALYTIC)1In finding that the Respondent's efforts to cause the travelers toquit their jobs were coercive, Member Truesdale relies in particular
on the Respondent's repeated statement to the travelers that the Re-
spondent would not renew the credentials it had issued to the travel-
ers authorizing them to work in its jurisdiction. Under these cir-
cumstances, Member Truesdale finds that this case is distinguishable
from his dissent in Sachs Electric Co., 248 NLRB 669, 670 fn. 4(1980).The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.In adopting the judge's findings, we note that the parties have stip-ulated that ``[i]n late May 1993, Respondent informed travelers that
working credentials were being eliminated.'' In light of this stipula-
tion and the record as a whole, we find that Union Business Man-
ager Daugherty made this statement to the travelers on May 28,
1994. Notwithstanding this clarification of the May 28 meeting, we
agree with the judge that, under all the circumstances, Daugherty's
statements to the travelers and the Respondent's prior solicitation of
travelers to quit their jobs were coercive.1As of May 28, 1993, the following travelers were employed atthe Amoco jobsite:Anthony Underly, Cleo Montgomery, Dave Purkal, F. Sherland,G. Callahan, Gary Kohler, J.A. Meyer, Jack Futrell, John

Hendrix, Jack Sturken, L.E. Peterson, L.L. Jiminez, M.
ContinuedLocal Union No. 697, International Brotherhood ofElectrical Workers (UE & C Catalytic, Inc.)
and Lawrence E. Brown. Case 13±CB±14092August 23, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDTRUESDALEOn November 14, 1994, Administrative Law JudgeRobert A. Giannasi issued the attached decision. The
Respondent filed exceptions and a supporting brief, the
General Counsel filed an answering brief, and the Re-
spondent filed a reply brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Local Union No. 697,
International Brotherhood of Electrical Workers, Chi-
cago, Illinois, its officers, agents, and representatives,
shall take the action set forth in the Order.Paul Hitterman, Esq., for the General Counsel.Paul T. Berkowitz, Esq., of Chicago, Illinois, for the Re-spondent.DECISIONSTATEMENTOFTHE
CASEROBERTA. GIANNASI, Administrative Law Judge. Thiscase was tried on June 29 and August 15, 1994, in Chicago,
Illinois. The complaint, as amended, alleges that Respondent
violated Section 8(b)(1)(A) of the Act by threatening em-
ployees with loss of employment because they were not
members of Respondent, and by telling employees that they
should quit their jobs because they were not members, and
that they would never gain membership in Respondent. It
also alleges that Respondent violated Section 8(b)(2) and
(1)(A) by causing employees to lose work opportunities be-
cause they were not members of Respondent, requesting that
UE & C Catalytic, Inc. (the Employer) discharge employee
Lawrence E. Brown because he was not a member, and by
instructing employees to submit vacation requests to the Em-
ployer because they were not members. The Respondent filed
an answer denying the essential allegations in the complaint.
The parties submitted posthearing briefs that I have read and
considered.Based on the entire record, including the testimony of thewitnesses and my observation of their demeanor, I make the
followingFINDINGSOF
FACTI. JURISDICTIONALMATTERS
Respondent is a labor organization within the meaning ofSection 2(5) of the Act.It is stipulated that the Employer, a corporation with an of-fice and place of business located in Whiting, Indiana, is en-
gaged in the building and construction industry. It is also
stipulated, during a representative 1-year period, the Em-
ployer purchased and received at its Whiting, Indiana loca-
tion goods valued in excess of $50,000 directly from points
outside of Indiana. Accordingly, I find that the Employer is
engaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsThe Employer is signatory to a national agreement withRespondent's International Union, the International Brother-
hood of Electrical Workers (IBEW), and a local agreement
with Respondent. The latter provides for the hiring of elec-
tricians under an exclusive hiring hall maintained by Re-
spondent. The hiring hall rules set forth four different hiring
groups based on experience and certification in the electrical
trade and place of residence. Respondent referred both its
own members and members of other locals of the Inter-
national, called travelers, to the Employer's jobsite at the
Amoco Refinery in Whiting, Indiana, in late 1992 and early
1993.1 444DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Graykowski, M.D. Haselberger, N.G. DeClouette, P.F. Meer,
R. Bogoian, R.E. Potter, R.E. Woodruff, R.J. Shank, Roger

Fredenburg, R.S. Uryga, Sr., R.S. Foldenauer, S.E. Roberts,

Scott Terry, Terry Nelson, T.W. Hunt, W.A. Casper, and

Lawrence E. Brown.2The above is based primarily on the essentially mutually corrobo-rative testimony of Terry Nelson, who was designated the spokes-
person for the travelers, and Brown, who filed the charges in this
case. Their testimony was detailed and candid; it was also plausible
and consistent with the objective evidence in this case. I do not cred-
it the testimony of Gary Kohler, who suggested that he and other
travelers voluntarily decided ``it was time ... to go'' because there

were ``local men on the book.'' I found his testimony implausible
and influenced by what was obviously a fear of offending the Union
that offered him job opportunities. The testimony of another traveler,
Jack Sturkin, was not as detailed as the credited testimony, and it
was influenced, I believe, by his pretrial interview in the presence
of Daugherty, whom he wanted to please. In any event, Sturkin actu-
ally buttressed some of the credited testimony when he agreed thatThe travelers are referred after signing a book at the hiringhall that is separate from that signed by members. They are
issued a working permit or credential at the time of referral
and it is renewed monthly. At the Amoco site, the Respond-
ent's steward distributed the renewed credential each month.
The credential lists the travelers' name, employer, and num-
ber and classification, together with Respondent's name and
address. It also contained a space for issuance and expiration
dates and the signature of Respondent's business manager. It
stated as follows: ``Bearer has complied with all require-
ments of [Respondent] and is entitled to working privileges
under its jurisdiction. This credential can be revoked at the
option of [Respondent].''It does not appear that the working credential has any con-tractual basis. As Union Steward Richard Schutkovske testi-
fied, ``if the traveling brothers have their dues paid ... they

are just automatically given their credentials.'' It is clear
from the record in this case, however, that the travelers
viewed the working credential as a prerequisite for working
on a job to which they were referred, and the Respondent
treated the credential in the same way. In addition, a number
of witnesses in this case testified that there was an ``unwrit-
ten rule'' or tradition among employees referred by Respond-
ent that travelers would leave a job to make way for local
union members who might be out of work. It is also under-
stood by travelers and members alike, at the end of a con-
struction job in this trade, a layoff is preferable to a quit be-
cause the employee may collect unemployment compensation
benefits if he is laid off.In late May 1993 the Amoco job was close to completion.Some of the employees were told that the job would end in
about 2 weeks and that half of the travelers would be laid
off at the end of the following week and the remainder 2
weeks later. The travelers thus expected a layoff in the near
future.On Monday, May 24, 1993, Union Steward Schutkovskespoke to traveler Lawrence Brown. He told Brown that Re-
spondent was not going to renew the travelers' working cre-
dentials for the month of June and that Respondent was look-
ing for volunteers to be laid off. Brown agreed to volunteer
for layoff and he did so in a subsequent conversation with
the Employer's general foreman, Ray Suchanuk, who is him-
self a member of Respondent.On Wednesday, May 26, 1993, Schutkovske told Brownthat the Employer would not lay people off before the end
of the job. He said that the only thing Brown could do, be-
cause Respondent was not going to renew the travelers' cre-
dentials, was to quit. Brown heatedly insisted that he would
not quit because, if he did, he would not be eligible for un-
employment benefits. Schutkovske responded that he was
``just delivering a message from the hall.''The next day, May 27, Brown discussed the matter withSuchanuk, who said that because the job was nearing com-
pletion perhaps the Employer would lay off the travelers if
they submitted vacation request forms. Brown agreed to sub-
mit such a form, which he completed and submitted to
Schutkovske.On the morning of Friday, May 28, 1994, the travelers onthe job were asked to attend a meeting at which Schutkovske
spoke. Some 20 to 25 travelers were in attendance.
Schutkovske told the travelers essentially what he had told
Brown in previous conversations set forth above. He said
that their working credentials would not be renewed. He did
not say why they would not be renewed; indeed, according
to uncontradicted testimony, he himself was not told by Re-
spondent's officials why the working credentials were not
being renewed. Schutkovske then suggested that the travelers
submit vacation request forms to the Employer so that they
might be laid off. Schutkovske also stated that there were ap-
proximately 90 local people out of work. The evidence
shows independently that Respondent was very much con-
cerned that the travelers were in effect taking work away
from local members who were out of work. Business Man-
ager Mike Daugherty was involved in an internal election
campaign for his position in which the issue was given
prominence. Daugherty also wrote letters to the membership
in which he highlighted the availability of jobs and the pros-
pect of travelers leaving existing jobs.All the travelers filled out the vacation forms, except forBrown, who had already done so the day before. The forms
were submitted first to Schutkovske and then to the Em-
ployer. There is no evidence that members working on the
jobsite submitted such forms. At the Friday morning meeting
someone asked what would happen if the Employer did not
accept the vacation forms. Schutkovske replied, ``the only
thing you can do is just take a voluntary quit'' and the Em-
ployer would not contest unemployment applications. In re-
sponse to the question, ``what if they did contest it,''
Schutkovske said that the travelers would not get unemploy-
ment.Later that day, after lunch, at another meeting of the trav-elers with both Schutkovske and Suchanuk, the latter said
that there was nothing further that could be done. The Em-
ployer was not going to lay off the travelers, even with the
vacation requests, and Respondent was not going to renew
their working credentials. Suchanuk also said that anyone
who wanted to remove his tools from the jobsite that evening
could get a pass from him.That same day, the travelers decided to schedule a meetingwith Business Manager Mike Daugherty at the jobsite, prior
to the beginning of the next workday, Tuesday, June 1, 1993,
at 7:15 a.m. It was decided, if Daugherty did not meet with
them at this time, they would report for work at 7:30 a.m.
Later, on Friday, the travelers were notified that Daugherty
would meet with them that evening after work.2 445ELECTRICAL WORKERS IBEW LOCAL 697 (UE & C CATALYTIC)someone stated, at the Friday meeting, that there were ``quite a fewmen on the book at the time.'' He also confirmed that the travelers
were concerned ``whether we were going to get our working creden-
tials and whether we were going to keep on working.'' I do not
credit Schutkovske's testimony concerning the onsite meetings. He
testified that he was told by his superiors that the working creden-
tials were not being renewed but was not told why. He testified that
he transmitted this information to the travelers, although he says that
he also told them that they did not need the credentials to continue
working, as he was informed by Daugherty. He did concede, how-
ever, that the travelers, including particularly Brown, were concerned
about whether they could continue working even after he transmitted
this information to them. It is obvious to me that this concern was
because the working credentials were still perceived to be a pre-
requisite for working and Schutkovske did not disabuse the travelers
of this perception. He gave no reason for the nonrenewal of the cre-
dentials. In these circumstances, I find it unlikely that the travelers
were told that they could work without credentials. Contrary to
Schutkovske's testimony, the emphasis was on the nonrenewal of
credentials and the fact that local members were out of work.3The above is based on the credible testimony of Terry Nelson.He impressed me as the most reliable witness on this aspect of the
case. Although some of the other witnesses to this meeting, includ-
ing Daugherty, supported Nelson's account, I do not credit those
witnesses to the extent that their testimony differs from that of Nel-
son. All seemed to shade their testimony in favor of the kind of con-
certed volunteer action that I found implausible in the circumstances
of this case. For example, Daugherty conceded that he mentioned
that local members were out of work. I reject his testimony that Nel-
son raised the subject by asking a question about the local members
being out of work. Daugherty testified that Nelson asked him if he
was telling the travelers not to go to work and that he responded
that they should go to work. This is revealing because Nelson could
only have asked that question if he was given the impression from
Daugherty's unexplained refusal to renew the working credentials
that Respondent did not want the travelers to go to work. Thus,
Daugherty's grudging concession that he told the travelers that they
could go to work was masked in his emphasis that they should not,
or, indeed, from the standpoint of one who was refusing to renew
work permits, could not. Nelson captured the real message when he
testified, credibly in my view, that Daugherty said he could not stop
the travelers from going to work. Indeed, Schutkovske's testimony,
although not as detailed as Nelson's, and therefore less reliable, ac-
tually supported Nelson's. He testified that Daugherty said that the
travelers ``were welcome to go back.''Daugherty's insistence that he would not renew the work creden-tials together with his refusal to explain why and his statements
about local people being out of work created a calculated ambiguity
that carried the intended message that the travelers should not go
back to work. It is clear from all of the circumstances that the travel-
ers picked up the intended message that the Respondent did not want
them to go back to work. Daugherty's acknowledgement of the trav-
elers' right to go back to work was mere lip service that did not
mitigate the contrary intended message. To the extent that Sturkinand Kohler supported the testimony of Daugherty and Shutkovske,
I reject their testimony not only for the same reasons as I rejectedthat of Daugherty and Shutdovske, but also because of the reasons
I have stated above in rejecting their testimony on a related issue.4On this and other conversations between Brown and Daugherty,I have credited Brown's testimony over that of Daugherty for rea-
sons that I have already stated. Brown's account of other disputed
conversations proved credible and Daugherty's account proved unre-
liable.The travelers met with Daugherty at the union hall about4:30 p.m., on Friday, May 28, 1993. Daugherty confirmed
that he was ``not renewing June permits.'' He also men-
tioned that he had local people out of work. The travelers
asked what would happen to them because they were not get-
ting their permits renewed and the Employer would not lay
them off. Daugherty simply said that he was not renewing
their permits. He also told them that he could not stop them
from going to work. He adhered to this position even though
he was told that the job was nearing completion and all the
travelers would be laid off in a few weeks.3After June 1, 1993, the travelers assigned to work at theAmoco jobsite for the Employer ceased working or did not
report for work. According to traveler Terry Nelson, he and
other travelers did not report to work for the Employer at the
Amoco site because they were denied work permits by the
Respondent. I believe this testimony, which was echoed by
Brown, who did not report to work on Tuesday, June 1, or
Wednesday, June 2, because he did not have working creden-
tials. As he testified, ``[t]he problem was we couldn't go to
work and we couldn't go sign an out-of-work list, and we
couldn't sign up for Unemployment.'' Brown called
Daugherty that day and asked him about the ``work situa-
tion'' and the ``working credentials.'' Daugherty was not
really responsive. He asked Brown what he wanted to do and
Brown said he wanted to go to work.4Brown also talked to the Employer's electrical super-intendent, John Nahra, about his situation. Nahra confirmed
that the Employer was not going to lay off the travelers and
that he was unable to resolve their problem, which Brown
described as a ``Catch 22.'' In the end Brown told Nahra
that he was not coming back on the job until he received
working credentials from Respondent. Brown also called of-
ficials of the International Union and its district affiliate in
an effort to resolve the problem. He eventually filed charges
with the Board on June 4 and 21, 1993.It is clear that the Employer wanted the travelers to returnto work. Nahra called Nelson on Thursday, June 3, and told
him that the travelers' work situation had been ``straightened
out'' with the International Union. He wanted the travelers
to report to work the next day, Friday, June 4. Nahra also
told Nelson either that day or the next that he needed some
11 or 12 people back to work.At the Employer's request, Daugherty sent letters, datedJune 3, 1993, to all travelers who had not reported to work
at the Amoco site. The letter stated as follows: ``It was
brought to my attention June 3, 1993 at 11:45 a.m. that we
have not been going to work. Our position in this matter is
that we must man the work that you have been assigned.
Please report to work at U E & C Catalytic, Amoco project
in Whiting, as soon as possible.''A few travelers, including Brown, reported to work afterreceiving Daugherty's letter. Most continued to fail to report
to work, however, and were terminated as voluntary quits or
for absenteeism. The Employer also laid off employees at
various times between June 1 and 21, 1993, when it ceased
employing electricians at the Amoco jobsite.Brown received Daugherty's June 3 letter on Saturday,June 5. On Monday, June 7, he called Daugherty and asked
whether he could come by and pick up working credentialsto go to work. Daugherty said that this was not necessary
and that the credentials would be waiting for him on the job.Brown reported to work on Tuesday, June 8, and, althoughhe was permitted to work, there was no working permit wait-
ing for him on the job. He never received a new working
credential for June 1993. Brown worked the rest of that 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5I reject Paulson's testimony about Brown's alleged poor workperformance. His testimony was completely unreliable. It was a
product of his obvious bias in favor of Respondent. It was also es-
sentially refuted by the testimony of Russ Hilton, Respondent's as-
sistant business manager, who expressed disbelief that Brown had
been discharged for the reasons stated on the termination slip and
was willing to go to bat for Brown to rescind the discharge.6The next day, Brown received a call from Assistant BusinessManager Russ Hilton, who said he was going to grieve the dis-
charge. Brown told him that it had already been changed to a reduc-
tion in force. I reject any suggestion in Hilton's testimony that the
discharge was changed to a layoff because of his intervention. He
testified that he received a copy of the original Brown termination
notice that contained a handwritten change to layoff by an official
of the Employer. It is clear, however, that Brown actually received
a new termination notice specifying that he was laid off; this con-
tained no handwritten notation. It is also obvious that at the hearing
Hilton was confused when trying to identify which of the three sepa-
rate exhibits representing Brown's termination he had received or
seen. He also once mistakenly identified Daugherty as having
changed the discharge to a layoff. I have little confidence in his tes-
timony on this point.7Respondent denies that Czerwinski was its agent because he wasa lame duck executive board member who would leave his position
the month after his coercive remark to Brown. It is clear, however,
that Czerwinski's existing position made him an agent of Respond-
ent, both actual and apparent. Not only did Respondent hold him out
as an agent, but he was perceived as such by people such as Brown
who dealt with him. Indeed, Respondent's bylaws make plain that
the executive board has responsibilities in investigating membership
applications and ``traveling cards,'' the very subjects that Czerwinski
raised with Brown.8The evidence of coercion in this case is far greater than thatwhich is also present here and which alone supported the violation
in Sachs. In that case, the Board took cognizance of the practice ofother locals of this International in requesting that travelers quit their
employment. It also emphasized that coercion is implicit when re-
quests of this sort come from union officials ``who control and will
continue to control, the travelers' livelihoods within the hiring hall's
jurisdiction.''week. He and only two other travelers were at the worksiteand they worked separately from the ``local men.'' During
that week Brown was harassed by members of Respondent
for working and he approached Schutkovske to deny rumors
that he was suing Respondent over his refusal to quit. He
also asked to speak to Daugherty about the rumors. He did
meet Daugherty at a local restaurant on Saturday night, June
12. Brown complained about his treatment on the job.
Daugherty simply told Brown that he did not need working
credentials to work contrary to Brown's understanding. The
conversation ended when Daugherty said that he could not
say anything more while the Board litigation was still pend-
ing.On Tuesday, June 15, Len Czerwinski, a foreman for theEmployer and a member of Respondent's executive board,
approached Brown and told him he was dissappointed that
Brown was still on the job because local men were ``on the
bench.'' Czerwinski said that he was going to recommend
Brown for membership in the Respondent, something Brown
had been trying to obtain for some time, but that he would
not do so because of Brown's actions in returning to work.
He also said that he would make sure that Brown would not
gain membership in Respondent. This is based on Brown's
uncontradicted testimony because Czerwinski did not testify
in this case.The next day, June 16, the Employer discharged Brownabout 9 a.m. Foreman Rick Paulson, who was also a member
of Respondent, handed Brown a termination slip and a check.
The slip, which was apparently completed and signed by
Suchanuk, said that Brown was terminated for lack of pro-
duction and because he required constant supervision. Brown
credibly testified that no one from the Employer had ever
warned him, disciplined him, or even talked to him about
problems in this respect before his termination. Indeed,
Paulson said nothing to Brown about the reasons for the ter-
mination when he handed the slip to Brown.5Later that day, after he got home, an official of the Em-ployer called Brown and told him that the discharge would
be changed to a reduction in force. Brown later received a
copy of the reduction-in-force notice by certified mail. He
used it to obtain unemployment benefits.6B. Discussion and AnalysisThe evidence clearly shows a pattern by Respondent of co-ercive attempts to get travelers to abandon their existing jobs
at the Amoco site because they were not members of Re-
spondent and a large number of local members were out of
work. This pattern of conduct included requests and sugges-
tions that travelers quit their jobs, volunteer for layoffs, and
submit vacation requests to their employer. In addition to a
suggestion by Executive Board Member Czerwinski that
union membership turned on one traveler's acquiescence to
such requests and suggestions,7the Respondent's coercive ef-forts were highlighted by its manipulation of so-called work-
ing credentials or permits that were issued to travelers. Re-
spondent thus created the impression that working credentials
were required of travelers who used its exclusive hiring hall
to obtain and keep jobs. Those working credentials were
issued to travelers and renewed monthly by Respondent
throughout the duration of the Amoco job until such time as
Respondent started suggesting that travelers quit or request
layoffs. Respondent concedes that its use of working permits
generally was and is unlawful (Br. 9, 43). Respondent also
utilized, however, the sudden, well-timed, and unexplained
failure to renew such permits to coerce travelers into leaving
the Amoco jobsite. The proof of the intimidating effect of
Respondent's conduct was its success in keeping travelers
away from their jobs and its treatment of Brown, who tried
to defy Respondent. This pattern of coercive conduct was
thus clearly violative of Section 8(b)(1)(A) of the Act. See
Sachs Electric Co., 248 NLRB 669, 670 (1980), enfd. in per-tinent part sub nom. NLRB v. Electrical Workers IBEWLocal 453, 668 F.2d 991 (8th Cir. 1982).8The motivation for Respondent's dealings with the travel-ers in late May and early June 1993 is clear on this record.
It wanted the travelers to leave the Amoco jobsite because
they were not members of Respondent and because members
were out of work. Respondent concedes as much when it
states in its brief (Br. 39±40) that ``[i]t would be a sad com-
mentary ... that Local 697 now be found in violation of

the law when the Union did, in fact, come into compliance
with the Act by eliminating the unlawful working credential
and Daugherty defeated his political opponents who fought
against the Union's efforts to comply with the law.'' This
rather reinforces my view of the matter. Daugherty did not
tell any of the travelers that he was eliminating the working 447ELECTRICAL WORKERS IBEW LOCAL 697 (UE & C CATALYTIC)9I do not view Daugherty's June 3 letter as negating Respondent'scontrary expressions that travelers should not report to work. As I
have already stated, Respondent gave lip service to the travelers'
right to work, but used its considerable coercive power to emphasize
that they should not return to work. Nor do I view the letter as hav-
ing repudiated the earlier unlawful conduct which, in any event, was
repeated after the letter was sent by Czerwinski's statement and Re-
spondent's role in the discharge of Brown. See Passavant MemorialArea Hospital, 237 NLRB 138 (1978).10Since the job ended and everyone would have been laid off onJune 21, 1993, there is no need for other remedies with respect to
the further employment of travelers. Nor does the General Counsel
request any other remedies. I recognize that when Respondent's un-
fair labor practices were committed the job was winding down. AnyContinuedcredentials because he had been told they were unlawful. Hedid not even mention this alleged reason when instructing
Schutkovske to transmit the information to the travelers. He
failed to give any reason for the nonrenewal of the creden-
tials, thus leaving the impression that the travelers would goto work without them at their peril. Moreover, the context of
the internal union election campaign, with its emphasis on
local members being out of work while travelers were work-
ing, explains the Respondent's pattern of conduct in this
case. Respondent's motivation and, indeed, its use of coer-
cion to effectuate its intent is made manifest by its treatment
of Brown, who had the temerity to defy Respondent and re-
turn to work.It is also clear that Respondent's coercive pattern of con-duct led or might reasonably be thought to lead to contacts
with the Employer to effectuate the desired quits or layoffs.
This is particularly so here because several of the Employer's
foremen were members of Respondent. Indeed, there were
actual contacts in this case. For example, Respondent sug-
gested that travelers submit vacation request forms to the
Employer. They did so, submitting them first to the union
steward who then forwarded them to the Employer. Thus,
Respondent also caused or attempted to cause terminations in
violation of Section 8(b)(2) and (1)(A) of the Act. See IronWorkers Local 111 (Steel Builders), 274 NLRB 742, 747(1985), enfd. in relevant part 792 F.2d 241, 245 (D.C. Cir.
1986).Respondent's defense on this aspect of the case is two-fold: that Respondent's officials told the travelers that they
could go to work and that the travelers voluntarily left their
jobs on principle. I reject this defense. It rests basically on
discredited and unreliable testimony. Brown and Nelson
credibly testified that they and other travelers did not return
to work because Respondent did not renew their work cre-
dentials. Nor is the Sachs case distinguishable becauseDaugherty grudgingly told travelers that they could go back
to work. Actually, the sudden and unexplained failure to
renew work credentials makes this case even stronger than
Sachs and it negates the pretextual reference to travelersbeing able to return to work. As I have earlier found and
stated the real message transmitted to the travelers was that
they should leave their jobs and the context of coercion in
this case established the violation. Moreover, Czerwinski's
statement to Brown after he tried to return to work is most
revealing. It contained a separate coercive element, the denial
of membership, and no suggestion that Brown could or
should stay on the job. This refutes any notion that the trav-
elers were freely volunteering to quit.I now turn to Respondent's treatment of Brown after hereturned to work, which is separately alleged as a violation
of Section 8(b)(2) and (1)(A) of the Act. The evidence on
this aspect of the case supports the inference, which I make,
that Respondent caused or attempted to cause the discharge
of Brown because he was a nonmember of Respondent who
defied Respondent's wishes by returning to work. The
strongest evidence in support of this inference is Respond-
ent's unlawful pattern of conduct seeking the termination of
the Employer's travelers, discussed above. Its efforts were
successful in preventing all but three travelers from returning
to the Amoco jobsite. One of those who did return was
Brown, who had conversations with Daugherty over his re-
turn to work, his treatment by members after he returned,and his filing of a charge against Respondent for trying toget the travelers to leave the job in the first place. Brown
was also coercively implored by Czerwinski, who was not
only an agent of Respondent but a foreman of the Employer,
to leave the job under penalty of losing his chance at union
membership. The next day Brown was discharged for an ob-
viously pretextual reason. The timing of the discharge and itspretextual nature support the finding that it was unlawfully
motivated. The circumstances of the discharge also support
the finding that Respondent, whose motivation was the only
operative motivation that appears in this record, caused the
discharge. No one else, certainly not the Employer, was
seeking Brown's termination. Accordingly, I find that the
General Counsel has proved by a preponderance of the evi-
dence that Respondent caused or attempted to cause Brown's
discharge in violation of Section 8(b)(2) and (1)(A) of the
Act. See Fischbach/Lord Electric Co., 270 NLRB 856, 880±881 (1984), enfd. in pertinent part sub nom. NLRB v. Elec-trical Workers IBEW Local 112, 827 F.2d 530 (9th Cir.1987).9CONCLUSIONSOF
LAW1. By engaging in threats and other coercive conduct re-questing and suggesting that nonmember travelers quit, seek
layoff, or otherwise terminate their employment, Respondent
violated Section 8(b)(1)(A) of the Act.2. By attempting to cause and causing the Employer to layoff or terminate nonmember travelers, including Lawrence
Brown, because of their nonmembership in Respondent, Re-
spondent has violated Section 8(b)(2) and (1)(A) of the Act.3. The above violations are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the
Act.REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be required to
cease and desist therefrom, and to take certain affirmative ac-
tion necessary to effectuate the policies of the Act.I will also recommend that Respondent make whole Law-rence Brown and the other travelers who worked for the Em-
ployer at the Amoco jobsite in Whiting, Indiana, for any loss
of earnings and other benefits they may have suffered as a
result of the unlawful action taken against them, in accord-
ance with F.W. Woolworth Co.
, 90 NLRB 289 (1950), withinterest as computed under New Horizons for the Retarded,283 NLRB 1173 (1987).10 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
problems occasioned by this circumstance can be resolved at thecompliance phase of this proceeding.11If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.12If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''On these findings of fact and conclusions of law, and onthe entire record, I issue the following recommended11ORDERThe Respondent, Local Union No. 697, InternationalBrotherhood of Electrical Workers, Whiting, Indiana, its offi-
cers, agents, and representatives, shall1. Cease and desist from
(a) Engaging in threats or other coercive conduct request-ing and suggesting that nonmembers, including travelers
from other locals of the IBEW, quit, seek layoff, or other-
wise terminate their employment.(b) Attempting to cause and causing the layoff or termi-nation of nonmembers, including travelers from other locals
of the IBEW, because they are nonmembers.(c) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Make Lawrence E. Brown and other nonmembers, in-cluding travelers from other locals of the IBEW, who worked
for the Employer at the Amoco jobsite in Whiting, Indiana,
whole for any loss of earnings and other benefits suffered as
a result of the unlawful action taken against them, in accord-
ance with the remedy section of this decision.(b) Post at its business office or offices copies of the at-tached notice marked ``Appendix.''12Copies of the notice,on forms provided by the Regional Director for Region 13,
after being signed by the Respondent's representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to members are customarily
posted. Reasonable steps shall be taken by the Respondent
to ensure that the notices are not altered, defaced, or covered
by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this order what steps the Respondent has
taken to comply.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.The National Labor Relations Act gives employees theserights.To engage in self-organizationTo form, join, or assist labor organizations
To bargain collectively through representatives oftheir own choosingTo act together for collective-bargaining or othermutual aid or protectionTo refrain from any or all of these things.WEWILLNOT
engage in threats or other coercive conductrequesting and suggesting that nonmembers, including travel-
ers from other locals of the IBEW, quit, seek layoff, or oth-
erwise terminate their employment.WEWILLNOT
attempt to cause or cause the layoff or ter-mination of nonmembers, including travelers from other
locals of the IBEW, because they are nonmembers.WEWILLNOT
in any like or related manner restrain or co-erce employees in the exercise of the rights guaranteed them
under the Act.WEWILL
make Lawrence E. Brown and other nonmem-bers, including travelers from other locals of the IBEW, who
worked for UE & C Catalytic, Inc. at the Amoco jobsite in
Whiting, Indiana, whole for any loss of earnings and other
benefits suffered as a result of the unlawful action taken
against them, with interest.LOCALUNIONNO. 697, INTERNATIONALBROTHERHOODOF
ELECTRICALWORKERS